DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/666,496.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the current application are obvious variations and encompass the subject matter being claimed in application 16/666,496. The current application deals with determining a rule for selecting agents based on historical performance, whereas the copending application deals with similar limitations in claims 1 and 4. Therefore, the difference between both applications are obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-7, 9, 12-15, 17, 20-23, 25-26 of copending Application No. 16/668,282.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the current application are obvious variations and encompass the subject 16/666,286. The current application deals with determining a rule for selecting agents based on historical performance, whereas the copending application deals with similar limitations in claims 1 and 6. Therefore, the difference between both applications are obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhakov, Vvacheslav  (US Pub 2014/0140494).
Regarding claim 1, Zhakov discloses a method comprising: receiving a customer category for a contact center by a computing device (para 0068-0070 – different business divisions such as “credit card division, mortgage division, personal accounts division”; para 0042); retrieving historical performance data associated with the customer category (para 0013; para 0057-0062); determining a rule for selecting agents of a plurality of agents to handle calls associated with the customer category based on the retrieved historical performance data (para 0040-0041; para 0053; 0058-0061); and 
Regarding claim 2, Zhakov discloses further comprising: receiving a call;
determining a customer category associated with the call;
selecting an agent of the plurality of agents to handle the call using the rule associated with the customer category; and routing the call to the selected agent (para 0068-0070 – different business divisions such as “credit card division, mortgage division, personal accounts division”; para 0042; para 0053).
Regarding claim 4, Zhakov discloses wherein the rule comprises a plurality of attributes (para 0022 - agent skills assignment information; para 0040).
Regarding claim 5, Zhakov discloses recommending the determined rule for the customer category ((para 0040-0041; para 0062); receiving an instruction to use the determined rule for the customer category (para 0062-0063); and associating the determined rule with the customer category in response to the received instruction (para 0040-0041; 0012; para 0063).
Regarding claim 6, Zhakov discloses further comprising determining a sector associated with the contact center and recommending the customer category based on the determined sector (see para 0042 – “templates may together span a multitude of industry verticals for which a contact center may be desired (e.g. finance, retail, medical, etc.)”; also see para 0068-0070).
Regarding claim 7, Zhakov discloses wherein determining the rule for selecting agents of a plurality of agents to handle calls associated with the customer category comprises: retrieving historical performance data associated with the customer 
Regarding claims 8 and 15, see rejection of claim 1.
Regarding claims 9 and 16, see rejection of claim 2.
Regarding claims 11 and 18, see rejection of claim 4.
Regarding claims 12 and 19, see rejection of claim 5.
Regarding claims 13 and 20, see rejection of claim 6.
Regarding claim 14, see rejection of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhakov, Vvacheslav (US Pub 2014/0140494) in view of Sharpe et al. (US Pub 2007/0160188).
Regarding claim 3, Zhakov discloses Zhakov discloses further comprising: receiving a call; determining a customer category associated with the call (para 0068-0070).

Sharpe discloses wherein the customer category is determined based one or more of a language spoken by a customer associated with the call, a country associated with the customer, and a priority associated with the customer (see abstract)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhakov with the teachings of Sharpe in order to select a agent who speaks the same language to improve customer service (Sharpe, see abstract, para 0036).
Regarding claims 10 and 17, see rejection of claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652